       Case 3:12-cv-02039-GAG Document 1095 Filed 02/08/19 Page 1 of 13



                          UNITED STATES DISTRICT COURT FOR THE
                              DISTRICT OF PUERTO RICO



     UNITED STATES OF AMERICA,
                           Plaintiff;
                                                     No. 12-cv-2039 (GAG)
           v.
     COMMONWEALTH OF PUERTO RICO,
     ET AL.,
                           Defendants.


    JOINT MOTION FOR ORDER REAPPOINTING DR. ALEJANDRO DEL CARMEN
    AS A COURT-APPOINTED EXPERT UNDER FEDERAL RULE OF EVIDENCE 706
       AND JOINT MOTION IN COMPLIANCE WITH ORDER AT DOCKET 1048

       COME NOW, Plaintiff, the United States of America, and Defendants, the

Commonwealth of Puerto Rico, et al., (collectively, the Parties), and jointly move the Court for

an order reappointing Dr. Alejandro del Carmen as an expert witness under Federal Rule of

Evidence 706 (Rule 706), to propose three subjects that would benefit from Dr. del Carmen’s

assistance, and to submit a proposed budget for the current and next fiscal years, in compliance

with this Court’s Order of December 10, 2018. 1 Doc. 1048.

       A designation as a court-appointed expert, rather than a special master, is aligned more

closely with the Court’s and Parties’ expectations concerning Dr. del Carmen’s participation to

facilitate full and sustainable implementation of the Agreement for the Sustainable Reform of the

Puerto Rico Police Department (Agreement), Doc. 60, now that the case has entered the

compliance phase. In particular, in its Appointment Order, the Court instructed Dr. del Carmen



1
   The Court granted the United States’ request for a stay of the original deadline due to the lapse
in appropriations affecting the Department of Justice. Order, Doc. 1057 (Dec. 27, 2018). The
Court directed the Parties to submit the requested information within ten working days of the end
of the lapse in appropriations, or by February 8, 2019.
          Case 3:12-cv-02039-GAG Document 1095 Filed 02/08/19 Page 2 of 13



to assist the Parties and the Court, but not to act on the Court’s behalf, which is more appropriate

under the Federal Rule of Evidence 706 than Federal Rule of Civil Procedure 53, given the

posture of this case. Order, Doc. 1038 (Dec. 4. 2018). A designation as a court-appointed expert

is also consistent with the Court’s Order retaining Dr. del Carmen as an inactive expert shortly

after his resignation from the Monitor’s Team, Doc. 964 (Oct. 3, 2018), and the technical

assistance provisions of the Agreement.

          The Parties also propose four subjects for Dr. del Carmen to analyze and provide

implementation recommendations and a proposed budget through Fiscal Year 2020 to fund his

activities. The four subjects align closely with the terms of the Agreement, Dr. del Carmen’s

areas of expertise, and the needs of the Commonwealth to achieve effective compliance.

Dr. del Carmen agrees it is appropriate for him to begin working on these four subject areas. The

Parties also propose budgets for the current and next fiscal years, based on his compensation

arrangement as a member of the Monitor’s Team. The Parties believe the hours and

compensation budgeted is appropriate given the work needed and the overall budget in this

matter.

          I.     Background

          On January 17, 2017, the Court appointed Dr. del Carmen as a member of the Technical

Compliance Advisor’s (TCA) team of subject-matter experts or “Core Team,” based on his

education and experience. Order 1, Doc. 465 (Jan. 17, 2017). The Court found that he possessed

“significant qualities to provide additional support to the TCA Core Team throughout the

implementation of the Sustainable Reform of the Puerto Rico Police Department.” Id; see also

TCA Sixth Six-Month Rep. 99, Doc. 609 (Aug. 21, 2017) (providing a biographical note

describing Dr. del Carmen’s qualifications). As a member of the TCA’s Core Team,



                                                  2
       Case 3:12-cv-02039-GAG Document 1095 Filed 02/08/19 Page 3 of 13



Dr. del Carmen conducted numerous compliance assessments, focusing primarily on

administrative investigations, and provided other valuable support to the TCA.

       On October 2, 2018, Dr. del Carmen resigned as a member of the TCA’s Core Team.

Letter from Dr. del Carmen to Chief District Judge Gelpi of 10/2/17, Doc. 963. The Court

accepted his resignation on the same date. Id. The following day, after further consideration, the

Court retained Dr. del Carmen “as an expert in this case.” Order, Doc. 964 (Oct. 3, 2018). The

Court observed this would “allow the Court to call him, if and when it becomes necessary,

without any further process,” although at that time Dr. del Carmen remained in “inactive status.”

Id.

        On December 4, 2018, the Court on its own initiative issued an Order appointing

Dr. del Carmen as Special Master under Federal Rule of Civil Procedure 53 (Rule 53) “in

matters that are complex and difficult, or involve accountability and statistical analysis.” Order

1, Doc. 1038. The Court indicated that Dr. del Carmen would report directly to the Court and

would not be a member of the Monitor’s team. Id. On December 10, 2018, the Court directed

the Parties to submit by January 14, 2019, (i) at least three proposed subjects for Dr. del Carmen

“to analyze and provide implementation recommendations to the Court” and (ii) a proposed

budget for the remainder of FY 2018-2019 and FY 2019-2020. Order 1, Doc. 1048. The Court

encouraged the Parties to reach agreement on the proposals, in consultation with Dr. del Carmen.

Id. at 2. The Parties conferred amongst each other on December 19, 2018, and with

Dr. del Carmen on December 20, 2018.

       After December 21, 2018, the appropriations act that had been funding the Department of

Justice expired, and appropriations to the Department lapsed, prompting the United States to

seek a stay of the January 14, 2019, filing deadline. U.S. Mot. for Stay, Doc. 1056 (Dec. 26,



                                                 3
         Case 3:12-cv-02039-GAG Document 1095 Filed 02/08/19 Page 4 of 13



2018). The Court granted the stay and ordered the Parties to file a joint report no later than ten

working days after funding was restored. Order, Doc. 1057 (Dec. 27, 2018). Meanwhile, the

Court ordered the Commonwealth to meet with Dr. del Carmen on January 17, 2019, to discuss

the areas that Dr. del Carmen could most help the Commonwealth reach compliance. Order,

Doc. 1072 (Jan. 14, 2019); see Order, Doc. 1079 (Jan. 15, 2019).

         Congress appropriated funds to reopen the government, allowing attorneys for the

United States to return to work on January 28, 2019. On the same day, the Court ordered the

Commonwealth to deposit $60,000 with the Clerk of Court to compensate Dr. del Carmen for his

work for the remainder of the current fiscal year. Order 1, Doc. 1087 (Jan. 28, 2019). The Court

further ordered (i) the Parties to “discuss and propose matters in which the Special Master can

assist and make recommendations,” (ii) Dr. del Carmen to begin working on those matters by

February 1, 2019, and (iii) Dr. del Carmen to attend meetings on February 28 and March 1, 2019.

Order 1, Doc. 1088 (Jan. 28, 2019).

         The Parties promptly resumed discussions on these issues on January 29, 2019, and came

to an agreement on all the points discussed in this motion. Dr. del Carmen shared the Court’s

email to him from January 29, 2019, and spoke with the Parties on a conference call held on

January 31, 2019. This motion is consistent with the goals of the Court’s January 29, 2019

email.

         II.    Discussion

         The Parties support Dr. del Carmen’s active involvement in this case. His expertise in

data analysis, bias-free policing, internal affairs, and other related areas would assist the Court

and the Parties in crafting appropriate solutions to persistent problems that impede sustainable

reform. However, after considering the purpose and duties assigned by the Court, the Court’s



                                                  4
       Case 3:12-cv-02039-GAG Document 1095 Filed 02/08/19 Page 5 of 13



prior orders, including the Agreement, and the applicable federal rules, the Parties believe that a

designation under Rule 706 as a court-appointed expert, rather than a special master under

Rule 53, would more effectively further compliance with the Agreement at this time.

Accordingly, the Parties seek an order re-appointing Dr. del Carmen as an expert under Rule

706. The Parties also propose three subjects that can benefit significantly from Dr. del Carmen’s

expertise and a budget through the end of Fiscal Year 2020 that reasonably compensates him for

his services and funds other necessary expenses.

       A. A Designation Under Rule 706 Meets the Needs of the Court and the Parties

       The Court should re-appointment Dr. del Carmen as an expert under Rule 706 because it

provides sufficient authority to fulfill the purpose and duties described by the Court in its

December 4, 2018, Order and makes best use of Dr. del Carmen’s experience and expertise. In

the December 4, 2018, Order appointing Dr. del Carmen as a special master, the Court indicated

that Dr. del Carmen’s role “is to find the cause [of persisting and new issues] and to recommend

to the Court a solution and remedy and can work with the Parties—independent of the

Monitorship.” Order 2, Doc. 1038. His duties would be to “report and recommend to the Court,

and in turn to the Parties, specific actions that can cure any compliance deficits, as well as how to

maintain the appropriate level of compliance in any given matter.” Id. at 1-2. The Court further

described his role as “a compliance facilitator” and “a tool that the Court provides to the parties.”

Id. at 2. The December 4, 2018, Order does not confer any duty or authority to adjudicate or

otherwise resolve disputes or controversies between the Parties. In sum, the requirements for

Dr. del Carmen’s role that spring most prominently from the December 4, 2018, Order are

subject-matter expertise, independence from the Monitor, and collaboration with the Parties on




                                                  5
       Case 3:12-cv-02039-GAG Document 1095 Filed 02/08/19 Page 6 of 13



solutions to implementation problems. These needs are met through an appointment under

Rule 706.

       The Parties believe reappointing Dr. del Carmen as an expert has advantages over having

him serve as a special master. As a threshold matter, the reappointment stands on firm legal

ground given the broad discretion the Court has to appoint an expert under Rule 706, which is

bolstered by the consent of the Parties. Rule 706 codifies the Court’s inherent power to appoint

expert witnesses as needed. See 4 Weinstein’s Federal Evidence § 706.02 (2018). Additionally,

Rule 706 provides the Court and the Parties more flexibility in how to utilize Dr. del Carmen’s

expertise. See Fed. R. Civ. P. 53 advisory committee’s notes to 2003 amendment (“[T]he Rule

53(a)(1)(B) limit that confines trial masters to issues to be decided by the court does not apply to

a person who also is appointed as an expert witness under Evidence Rule 706.”). Finally, Rule

706 does not have the procedural requirements of Rule 53, including the need for “exceptional

conditions” in this case, while also providing the Parties with broader protections. See Fed. R.

Civ. P. 53(a)(1)(B)(i); compare Fed. R. Evid. 706(b) with Fed. R. Civ. P. 53(f).

       Conversely, appointing Dr. del Carmen as a special master raises several concerns. First,

the reference order, Doc. 1038, does not comply with the procedural requirements of Rule 53.

See Fed. R. Civ. P. 53(b) (requiring (1) the Parties to receive notice and an opportunity to be

heard before the appointment, (2) the appointing order to set forth specifically the scope of the

master’s appointment, including, among other things, the master’s duties, limits on

communication, and method of determining compensation, and (3) the master to file an affidavit

regarding grounds for disqualification). Second, the “exceptional conditions” required to

authorize Dr. del Carmen to act directly on the Court’s behalf do not exist. Fed. R. Civ. P.

53(a)(1)(B); see Stauble v. Warrob, Inc., 977 F.2d 690, 694 (1st Cir. 1992) (holding “neither a



                                                 6
       Case 3:12-cv-02039-GAG Document 1095 Filed 02/08/19 Page 7 of 13



crowded calendar nor the presence of complicated issues” satisfies the “exceptional condition”

requirement to appoint a special master). It is unnecessary to give Dr. del Carmen the powers

enumerated in Fed. R. Civ. P. 53(c) at this time to achieve compliance by the Commonwealth,

and, indeed, the Court has not granted him these powers in any order. Dr. del Carmen can meet

all of the duties assigned to him and assist the Parties and the Court without needing to regulate

proceedings, compel actions, make findings, and issue orders, which are the powers

contemplated by Rule 53. Furthermore, the Monitor is already tasked with shepherding the

Parties and the Court through a complex reform process that has experienced some barriers to

compliance, casting further doubt about whether the “exceptional circumstances” required by

Rule 53 are present here.

       In short, unlike the wide discretion the Court has to appoint an expert, the use of special

masters “‘should seldom be made, and if at all only when unusual circumstances exist.’”

La Buy v. Howes, 352 U.S. 249, 258 (1957) (quotation omitted). In this case, Dr. del Carmen’s

court-appointed duties fall in line with those typically asked of experts and do not include

judicial functions. The Parties are ready to work cooperatively with Dr. del Carmen, as they

have in the past. Redesignation as Rule 706 expert is the correct path forward at this point.

Should the need for Dr. del Carmen to act on behalf of the Court arise in the future, the Court

may always revisit the need for a special master in this matter.

       B. A Designation under Rule 706 is Consistent with the Court’s Prior Orders and
          the Agreement


       Furthermore, designating Dr. del Carmen as a court-appointed expert under Rule 706 is

consistent with the Court’s prior orders in this case, including the Agreement. As of October 3,

2018, Dr. del Carmen was already a court-appointed expert. Order 1, Doc. 964. At that point,

Dr. del Carmen had worked as TCA Core Team member for over a year and half, assisting the

                                                 7
       Case 3:12-cv-02039-GAG Document 1095 Filed 02/08/19 Page 8 of 13



Parties, the Monitor, and the Court with his expertise. Other professional obligations required

Dr. del Carmen to devote less time on this case last fall. See Doc. 963. But the Court recognized

the need for his expertise may still be necessary, and that Dr. del Carmen may become available

to assist once more. To that end—and without objection from the Parties or the Monitor—the

Court appointed Dr. del Carmen an expert in this case who would “remain in inactive status,

until further order of the Court.” Order 1, Doc. 964. As the Court predicted, the time did come

for the Court to call on Dr. del Carmen’s expertise once again. The Court noted that to place

Dr. del Carmen in active status as an expert would require no further process. 2 Id.

       Moreover, the appointment of Dr. del Carmen as an expert was—and remains—

consistent with provisions of the Agreement related to technical assistance and subject-matter

expertise. Here, the TCA and the Court have identified shortcomings in the implementation of

the Agreement for which technical assistance may be needed to remedy. See Agreement ¶ 278.

The Court identified Dr. del Carmen as someone with expertise to address the technical

assistance required, id. ¶ 278, and asked Dr. del Carmen to “make recommendations to the

Parties regarding measures necessary to ensure timely, full, and effective implementation of th[e]

Agreement.” Id. ¶ 255; see Order 1, Doc. 1038. The Parties agree with the Court’s assessment

of Dr. del Carmen’s expertise and the value his technical assistance can add to the

Commonwealth’s compliance efforts. The Commonwealth also agreed the assistance should be

provided at its expense. See Agreement ¶ 278. Dr. del Carmen’s appointment as a court-

appointed expert is therefore consistent with the Agreement.




2
  To the extent Federal Rule of Evidence 706(a) does require further process, the Parties move
for an order to show cause as to why an “active” expert witness should not be appointed and
hereby concede Dr. del Carmen should be appointed as such an expert.
                                                 8
       Case 3:12-cv-02039-GAG Document 1095 Filed 02/08/19 Page 9 of 13



       The Court would also obviate the need for the additional process required by Rule 53 by

retaining Dr. del Carmen’s status as a court-appointed expert instead of appointing him special

master. This decision is consistent with prior orders and practice in this case, and is

contemplated explicitly by the terms of the Agreement. These reasons further support

reappointing Dr. del Carmen as an expert in active status under Rule 706 instead of as a special

master under Rule 53.

       C. Proposed Subjects that May Benefit from Dr. del Carmen’s Expertise

       In accordance with Federal Rule of Evidence 706(b) and the Court’s December 10, 2018,

Order, Doc. 1048, the Parties have conferred with Dr. del Carmen and have proposals for the

subjects Dr. del Carmen can assist with at this time. These proposals take into account

Dr. del Carmen’s considerable experience and credentials, the needs of the Commonwealth to

comply with the Agreement, and the Court’s instructions, including its inclinations identified in

its January 3, 2019, Order, Doc. 1060. Dr. del Carmen agrees with these proposed subject areas.

       Specifically, the Parties propose Dr. del Carmen help the Commonwealth to comply with

the Agreement by assisting with:

       1. The development of protocols and procedures to review law enforcement activities
          and programs for potential bias and ensure the equal protection of the law under
          Paragraph 91 of the Agreement, including the collection and use of reliable data from
          agency information systems, like Computer-Aided Dispatch, Kronos, and Early
          Intervention System;

       2. The development of a robust career path that promotes effective leadership,
          professionalism, and equal opportunity within the rank system in furtherance of
          Paragraph 21 of the Agreement; and

       3. The design and implementation of internal audits and integrity checks in accordance
          with Paragraphs 154-157 of the Agreement, including establishing effective and
          comprehensive information systems that support internal auditing and monitoring,
          such as the Early Intervention System.




                                                 9
      Case 3:12-cv-02039-GAG Document 1095 Filed 02/08/19 Page 10 of 13



As noted above, these are subject areas that Dr. del Carmen has substantial academic and

professional experience, and are areas of need identified by all parties involved in this case. His

help in these areas would go far to address pressing concerns raised by the Monitor, the Court,

and the public. It should also help the Commonwealth catch up with outstanding capacity-

building obligations.

       D. Proposed Budget for the Remainder of FY 18-19 and for FY 19-20

       The Parties have met and conferred about compensation for Dr. del Carmen and have

reached agreement on his budget. By way of background, the Court has already ordered the

Commonwealth to set aside $60,000 for Dr. del Carmen this fiscal year. Order 1, Doc. 1087.

The Court clarified in an email that the budget was a $10,000 cap a month for work performed in

the next five months, plus $10,000 for travel, lodging, and other reasonable expenses

(approximately $2,000 a month). The Court added that the budget ordered was “not carved in

granite.” The Court also recognized there are months where Dr. del Carmen may need to work

more or less, and the Court is open to approving invoices in excess of the monthly budget until

the total funds budgeted are spent.

       In compliance with the Court’s December 10, 2018, Order, Doc. 1048, Parties met and

conferred on a proposed budget on December 19, 2018. The Parties agreed Dr. del Carmen

should retain the hourly rate he received during his work as a TCA Core Team member and

anticipated he will work approximately the same number of hours, on average, as he did before

leaving the TCA Core Team. Accordingly, the Parties agreed that for the remainder of FY 2018-

2019, Dr. del Carmen would be compensated at an hourly rate of $150/hour for a maximum of

60 hours a month. This is $9,000 month capped at $45,000 to cover February through June

2019. For FY 2019-2020, the Parties agreed the same monthly arrangement should apply from



                                                10
       Case 3:12-cv-02039-GAG Document 1095 Filed 02/08/19 Page 11 of 13



July 1, 2019 to June 30, 2020. Dr. del Carmen, again, would be compensated at an hourly rate of

$150/hour for a maximum of 60 hours a month--$9,000 a month capped at $108,000 over twelve

months. This was the extent of the agreement as the appropriations act that had been funding the

Department of Justice expired, and appropriations to the Department lapsed.

       The Parties original agreement was substantially similar to the Court’s January 28, 2018,

Order, Doc. 1087, regarding compensation for work performed, but differed in two regards.

First, the Court’s order provided for $2,000 a month for incidental expenses such as travel.

Although Parties anticipate Dr. del Carmen will need to travel and incur other expenses, the need

is significantly lower than when he was as a member of the TCA Core Team. Specifically, the

Parties do not believe Dr. del Carmen will need to make monthly visits to Puerto Rico, and when

he does come, the Parties anticipate trips will not last a full week like the Monitor’s site visits

typically do. Still, the Parties agree that Dr. del Carmen should be supplied with a budget for

incidental expenses, even if that budget should be less than $2,000 a month.

       Second, the Court ordered a budget for Dr. del Carmen separate from that of the Monitor.

Order 1, Doc. 1087. The Parties, on the other hand, anticipated funds for Dr. del Carmen would

be subtracted from the Monitor’s current budget because that budget included Dr. del Carmen

when it was originally proposed and approved. See Jt. Mot. Re Budget for TCA for Fiscal Year

2018-19, Doc. 787 (Mar. 19, 2018); see also Order, Doc. 788 (Mar. 20, 2018) (approving the FY

2018-2019 budget). Although the Monitor has incurred some expenses above the amount

requested in that budget, it has not replaced Dr. del Carmen with a new Core Team member.

The Commonwealth also has concerns about substantially increasing the total reform budget in

light of increased budget requests from the Monitor and ongoing resource needs to implement

the Agreement.



                                                  11
       Case 3:12-cv-02039-GAG Document 1095 Filed 02/08/19 Page 12 of 13



       In light of the Parties prior agreement, the Court’s recent order, and the considerations

discussed above, the Parties submit the following proposed budgets for Dr. del Carmen:

           •   FY 18-19: $50,000, or $10,000 a month for five months from February to June
               2019—including $9,000 for work performed (at $150/hour for up to 60 hours a
               month) and $1,000 for incidental expenses. This amount should be taken from
               the funds originally earmarked for the TCA budget in light of the fact Dr. del
               Carmen’s work was included in that amount.

           •   FY 19-20: $120,000, or $10,000 a month for twelve months from July 2019 to
               June 2020—including $9,000 for work performed (at $150/hour for up to 60
               hours a month) and $1,000 for incidental expenses. This amount should be a
               factor in determining what the appropriate TCA budget should be for FY 2019-
               2020.

These amounts take into account prior experience with working with Dr. del Carmen and the

practical implications of his new role in the case. Dr. del Carmen did not raise an objection

when the United States presented the Parties’ proposal to him on February 8, 2019. The Parties

are also open to adjusting the budget for Dr. del Carmen and the Monitor should the need arise.

       E. Additional Notice

       The Parties wish to notify the Court that they are conferring on additional agreements that

are necessary for the effective and efficient participation of Dr. del Carmen in this matter. For

example, the Parties have begun discussions about what confidentiality rules should apply to

Dr. del Carmen, what rules apply to ex parte communications, and other details that will ensure

Dr. del Carmen has access to everything and everyone he needs to complete his review and

recommendations. As the Parties have done with respect to subject-areas and compensation,

they will continue to consult with Dr. del Carmen on these issues and others. The Parties will

provide the Court with a joint proposal that identifies points of disagreement, if any, by the

scheduled status conference at the next site visit.

                                             *    *   *


                                                 12
      Case 3:12-cv-02039-GAG Document 1095 Filed 02/08/19 Page 13 of 13



       WHEREFORE, in compliance with Federal Rule of Evidence 706 and the Court’s

December 10, 2018 Order, Docket No. 1048, the Parties submit jointly that the Court should

reappoint Dr. Alejandro del Carmen as an expert under Rule 706; should adopt one or more areas

proposed as subject(s) on which Dr. del Carmen will analyze and provide implementation

recommendations; and adopt the compensation proposals for FY 2018-2019 and FY 2019-2020.

       Respectfully submitted, this 8th day of February, 2019,

  For Plaintiff UNITED STATES OF               For Defendants COMMONWEALTH OF
  AMERICA:                                     PUERTO RICO, ET AL.:

  STEVEN H. ROSENBAUM                          s/Javier F. Micheo Marcial
  Chief, Special Litigation Section            Maria A. Dominguez (USDC-PR No. 210908)
                                               Arturo J. Garcia Sola (USDC-PR No. 201903)
  s/ Luis E. Saucedo                           Javier F. Micheo Marcial (USDC-PR No. 305310)
  TIMOTHY D. MYGATT                            McCONNELL VALDÉS LLC
  Deputy Chief                                 PO Box 364225
  LUIS E. SAUCEDO (G01613)                     San Juan, PR 00936-4225
  Counselor to the Chief                       Telephone (787) 250-5641
  U.S. Department of Justice                   Fax: (787) 759-8282
  Civil Rights Division                        madt@mcvpr.com
  Special Litigation Section
  950 Pennsylvania Avenue, NW                  Attorneys for Defendants
  Washington, DC 20530
  Tel: (202) 598-0482
  Fax: (202) 514-4883
  luis.e.saucedo@usdoj.gov

  Attorneys for Plaintiff


                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 8th day of February, 2019, I filed the foregoing
pleading electronically through the CM/ECF system, which caused the Parties, counsel of record
and the Monitor on the service list to be served by electronic means.

                                            s/Luis E. Saucedo
                                            LUIS E. SAUCEDO (G01613)
                                            Counselor to the Chief




                                              13
